 In the Matter Of COLUMBUSCOAL &MINING COMPANYandUNITEDMINE WORKERS OF AMERICACase No. 8-R-1936.-Decided February08, 1946Messrs. Pomerene & Burns, by Miss Margaretta Beynon,of Co-shocton, Ohio, for the Company.Mr. Ira Nelson,of New Philadelphia, Ohio, for the Union.Mr. Benjamin E. Cook,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Mine Workers of America,herein called the Union, alleging that a question affecting commercehad arisen concerning the representation of employees of ColumbusCoal & Mining Company, Coshocton, Ohio, herein called the Com-pany, the National Labor Relations Board provided for an appro-priate hearing upon due notice before Louis S. Belkin, TrialExaminer.The hearing was held at Coshocton, Ohio, on October19, 1945.The Company and the Union appeared and participated.All parties were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing onthe issues.The Trial Examiner's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.All partieswere afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYColumbus Coal & Mining Company, an Ohio corporation, is en-gaged in mining coal.During the past several years, the Companyhas operated under a contract with the Barnes Mining Company,an Ohio corporation, herein called Barnes, which furnished the landand all mining equipment ; the Company employs all labor for the66 N. L.R. B., No. 10.154 COLUMBUS COAL & MINING COMPANYI55production of coal.'During the past 12 months, the Companyproduced approximately 80,000 tons of coal, all of which was de-livered to Barnes at the mine, Coshocton, Ohio.Approximately 50percent of the coal was sold and shipped by Barnes either outsidethe State or to companies engaged in interstate commerce.Duringthe first 6 months of 1945, Barnes sold 2,340 tons to the CanadianPacific Railroad Company, Windsor, Ontario, 7,920 tons to OhioEdison Company, Cuyahoga Falls, Ohio, and 19,218 tons to Owens-Corning Fiberglass Corporation, Newark,3 Ohio.Between 10 per-cent and 20 percent of Barnes' annual purchases is shipped to itfrom points outside the State.We find, contrary to the contention of the Company, that it isengaged in commerce within the meaning of the National LaborRelations Act.4II.THE ORGANIZATION INVOLVEDUnited Mine Workers of America is a labor organization admit-ting to membership employees of the Company.III.TIIE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of certain of its employees untilthe Union has been certified by the Boardin anappropriate unit.A statement of a Board agent, introduced into evidence at thehearing, indicates that the Union represents a substantial numberof employees in the unit hereinafter found appropriate.5We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IBarnes functions principally as a sales agency, its personnel consisting of officers andclericalworkers.The two corporationsoccupy thesame office and all records for bothof the corporations are maintained by BarnesAlthoughserving in different capacities ineach corporation,F N. Barnes,N lit Barnes,and M E Barnes constitute the respectiveofficers of both corporations;F N. Barnes has charge of labor relations for both companiesIt is clear that Barnes andthe Companyoperate as a single,integrated enterprise.2 The Board asserted jurisdiction over this company inCase No 8-R-709.aThe Board asserted jurisdiction over this company inCase No 8-R-1433(57 N. L.R B. 345)4 SeeMatterof American Food Products Corporation and Muskegon Dock and Fuel Co,55 N L.R B 654;Santa Cruz Fruit Packing Co v National Labor Relations Board,303 U S. 453;N. L R. B v CroweCoalCompany,104 F (2d) 633, 636(C. C A. 8).6The Field Examiner reportedthat the Unionsubmitted 28 cards,bearing the namesof 23 employees,listed on the Company's pay roll ofJuly 26, 1945.There are approximately 52 employees in the appropriate unit. 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV. THE APPROPRIATE UNITWe find, in substantial accord with the stipulation of the parties,that all employees of the Company working in and around the mineat Coshocton, Ohio, excluding office workers, monthly men, mineforemen, bosses, and all or any other supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesin the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, itis herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Columbus Coal& Mining Company, Coshocton, Ohio, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Eighth Region, acting inthismatter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regu-lations, among employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during said pay-roll period because they were ill or onvacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding those employees who have since quit orbeen discharged for cause and have not been rehired or reinstated COLUMBUSCOAL &MINING COMPANY157prior tothe date of the election, to determine whether or not theydesire tobe represented by United Mine Workers of America forthe purposes of collective bargaining.MR. GER ARD D. REU.LY took no part in the consideration of theabove Decision and Direction of Election.